                                            Case 19-15056                      Doc 23              Filed 05/09/19                   Page 1 of 48
 Fill in this information to identify your case:

 Debtor 1                   Jeffrey Douglas Rathell, SR
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF MARYLAND

 Case number           19-15056
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             481,950.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $             408,240.18

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             890,190.18

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $          1,436,031.98

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             961,146.43


                                                                                                                                     Your total liabilities $             2,397,178.41


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                4,197.48

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                6,144.83

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
                                        Case 19-15056                Doc 23     Filed 05/09/19            Page 2 of 48
 Debtor 1      Jeffrey Douglas Rathell, SR                                                Case number (if known) 19-15056

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                              Case 19-15056                           Doc 23         Filed 05/09/19              Page 3 of 48
 Fill in this information to identify your case and this filing:

 Debtor 1                    Jeffrey Douglas Rathell, SR
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF MARYLAND

 Case number            19-15056                                                                                                                                  Check if this is an
                                                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                           12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        29432 Buckingham Drive                                                         Single-family home                          Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                         the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                   Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                   Current value of the      Current value of the
        Cordova                           MD        21625                              Land                                        entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $374,450.00                 $374,450.00
                                                                                       Timeshare
                                                                                                                                   Describe the nature of your ownership interest
                                                                                       Other                                       (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one     a life estate), if known.
                                                                                       Debtor 1 only                               Fee simple
                                                                                       Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Residence: HOME




Official Form 106A/B                                                                  Schedule A/B: Property                                                                    page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                             Case 19-15056                 Doc 23           Filed 05/09/19                Page 4 of 48
 Debtor 1        Jeffrey Douglas Rathell, SR                                                                            Case number (if known)          19-15056

       If you own or have more than one, list here:
 1.2                                                                   What is the property? Check all that apply
       29777 Skipton Cordova Road                                             Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                              Land                                            Current value of the          Current value of the
       Cordova                           MD        21625                                                                      entire property?              portion you own?
       City                              State              ZIP Code          Investment property                                    $105,000.00                     $105,000.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only                                   Fee simple
                                                                              Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       1 acre of land with trailer and shed (rental property)


       If you own or have more than one, list here:
 1.3                                                                   What is the property? Check all that apply
       2209 Philadelphia Ave                                                  Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       Ocean City                        MD        21811-0000                 Land                                            entire property?              portion you own?
       City                              State              ZIP Code          Investment property                                        $2,500.00                      $2,500.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other     Timeshare                             (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only                                   Fee simple
       Worcester                                                              Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       One week timeshare in Ocean City Maryland


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                        $481,950.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                      Schedule A/B: Property                                                                               page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                                        Case 19-15056                       Doc 23         Filed 05/09/19              Page 5 of 48
 Debtor 1        Jeffrey Douglas Rathell, SR                                                                        Case number (if known)       19-15056
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       FORD                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      MUSTANG                                         Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2006                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                   45850                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle:
                                                                     Check if this is community property                                $7,307.00                  $7,307.00
                                                                     (see instructions)



  3.2    Make:       HONDA                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      VTX1800                                         Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2002                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                    9800                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Vehicle:
                                                                     Check if this is community property                                $2,575.00                  $2,575.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $9,882.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Household: LIVING ROOM FURNITURE - 2 couch, recliner, 2
                                    lamps, tv stand, coffee table, 2 end tables DINING ROOM table 8
                                    chairs, corner cabinet, buffet, cabinet BEDROOM guest double
                                    bed, 2 bureaus, night stand, 2 lamps BEDROOM - double bed,
                                    night stand, stood, 2 lamps 2 clothes bureaus SUN PORCH -
                                    couch, recliner, coffee table round table 5 chairs, tv stand, 2 lamps
                                    KITCHEN - refrigerator, microwave, stove, dishwashers, kitchen
                                    table 4 chairs and bench, kitchenware LAUNDRY ROOM -
                                    washing machine and dryer GARAGE freezer, refrigerator SHED -
                                    hoses, pots, wheel barrel, rake, shovel OFFICE - desk, chair, 3
                                    lamps, 2 filing cabinets Good living room - roll top desk, 3 chairs,
                                    couch, 2 floor lamps, clock                                                                                                     $4,500.00


7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
       No
Official Form 106A/B                                        Schedule A/B: Property                                                                 page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                                        Case 19-15056                Doc 23        Filed 05/09/19      Page 6 of 48
 Debtor 1       Jeffrey Douglas Rathell, SR                                                         Case number (if known)     19-15056

        Yes. Describe.....

                                    Electronics: 3 Television, Computer, 2 CD players, Printer, Ipad,
                                    Cellular Phone, House Electronics
                                    Location: 29432 Buckingham Drive, Cordova MD 21625                                                           $1,500.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
        Yes. Describe.....

                                    Firearms: 6 shot guns, gun case
                                    Location: 29432 Buckingham Drive, Cordova MD 21625                                                           $1,800.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Clothes: Traditonal Men's Wardrobe
                                    Location: 29432 Buckingham Drive, Cordova MD 21625                                                           $1,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Jewelry: RING
                                    Location: 29432 Buckingham Drive, Cordova MD 21625                                                             $500.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                       $9,300.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.
Official Form 106A/B                                                 Schedule A/B: Property                                                          page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                 Case 19-15056                              Doc 23                Filed 05/09/19     Page 7 of 48
 Debtor 1         Jeffrey Douglas Rathell, SR                                                                                      Case number (if known)   19-15056

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                      Cash:
                                                                                                                                      Location:
                                                                                                                                      29432
                                                                                                                                      Buckingham
                                                                                                                                      Drive,
                                                                                                                                      Cordova MD
                                                                                                                                      21625                                     $50.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking                                Checking Account: PNC 1594                                                $1,691.07



                                              17.2.       Savings                                 Savings Account: PNC                                                        $598.01


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................        Institution or issuer name:


                                                        Stock: Shore Bank Share 285 shares                                                                                  $2,850.00


19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                  % of ownership:

                                                  Rathell Farm Equipment Comapany Inc.
                                                  12681 Old Skipton Road
                                                  Queen Anne, MD 21657
                                                  Dissolved                                                                              100          %                       $100.00


                                                  Rathell Sales and Service LLC
                                                  8338 Elliot Road
                                                  Suite 2
                                                  Easton, MD 21601                                                                       100          %                 $180,000.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
       Yes. List each account separately.
Official Form 106A/B                                                                       Schedule A/B: Property                                                                 page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
                                            Case 19-15056               Doc 23         Filed 05/09/19            Page 8 of 48
 Debtor 1         Jeffrey Douglas Rathell, SR                                                                 Case number (if known)      19-15056
                                          Type of account:                  Institution name:

                                          IRA                               Retirement: 1880 BANK IRA                                                     $2,369.02


                                          401(k)                            Retirement: ADP 401K                                                        $80,102.99


                                          401(k)                            Retirement: AXA EQUI-VEST                                                 $121,297.09


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                             Current value of the
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                            claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
Official Form 106A/B                                                   Schedule A/B: Property                                                                   page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                            Case 19-15056                       Doc 23             Filed 05/09/19                    Page 9 of 48
 Debtor 1        Jeffrey Douglas Rathell, SR                                                                                     Case number (if known)        19-15056

        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $389,058.18


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                        $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                                 page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
                                             Case 19-15056                        Doc 23               Filed 05/09/19                     Page 10 of 48
 Debtor 1         Jeffrey Douglas Rathell, SR                                                                                           Case number (if known)   19-15056

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $481,950.00
 56. Part 2: Total vehicles, line 5                                                                           $9,882.00
 57. Part 3: Total personal and household items, line 15                                                      $9,300.00
 58. Part 4: Total financial assets, line 36                                                                $389,058.18
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $408,240.18               Copy personal property total             $408,240.18

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $890,190.18




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
                                       Case 19-15056                      Doc 23      Filed 05/09/19            Page 11 of 48
 Fill in this information to identify your case:

 Debtor 1                 Jeffrey Douglas Rathell, SR
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number           19-15056
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      29432 Buckingham Drive Cordova,                                $374,450.00                                               Md. Code Ann., Cts. & Jud.
      MD 21625                                                                                                                 Proc. § 11-504(f)(1)(i)(2)
      Residence: HOME                                                                      100% of fair market value, up to
      Line from Schedule A/B: 1.1                                                          any applicable statutory limit


      2006 FORD MUSTANG 45850 miles                                    $7,307.00                                 $2,575.00     Md. Code Ann., Cts. & Jud.
      Vehicle:                                                                                                                 Proc. § 11-504(f)(1)(i)(1)
      Line from Schedule A/B: 3.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      2002 HONDA VTX1800 9800 miles                                    $2,575.00                                   $810.92     Md. Code Ann., Cts. & Jud.
      Vehicle:                                                                                                                 Proc. § 11-504(b)(5)
      Line from Schedule A/B: 3.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Household: LIVING ROOM                                           $4,500.00                                 $1,000.00     Md. Code Ann., Cts. & Jud.
      FURNITURE - 2 couch, recliner, 2                                                                                         Proc. § 11-504(b)(4)
      lamps, tv stand, coffee table, 2 end                                                 100% of fair market value, up to
      tables DINING ROOM table 8 chairs,                                                   any applicable statutory limit
      corner cabinet, buffet, cabinet
      BEDROOM guest double bed, 2
      bureaus, night stand, 2 lamps
      BEDROOM - double bed, night stand,
      s
      Line from Schedule A/B: 6.1



Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                       Case 19-15056                   Doc 23         Filed 05/09/19            Page 12 of 48
 Debtor 1    Jeffrey Douglas Rathell, SR                                                                 Case number (if known)     19-15056
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Household: LIVING ROOM                                            $4,500.00                                 $2,325.00        Md. Code Ann., Cts. & Jud.
     FURNITURE - 2 couch, recliner, 2                                                                                             Proc. § 11-504(f)(1)(i)(1)
     lamps, tv stand, coffee table, 2 end                                                  100% of fair market value, up to
     tables DINING ROOM table 8 chairs,                                                    any applicable statutory limit
     corner cabinet, buffet, cabinet
     BEDROOM guest double bed, 2
     bureaus, night stand, 2 lamps
     BEDROOM - double bed, night stand,
     s
     Line from Schedule A/B: 6.1

     Cash:                                                                $50.00                                    $50.00        Md. Code Ann., Cts. & Jud.
     Location: 29432 Buckingham Drive,                                                                                            Proc. § 11-504(b)(5)
     Cordova MD 21625                                                                      100% of fair market value, up to
     Line from Schedule A/B: 16.1                                                          any applicable statutory limit

     Checking: Checking Account: PNC                                   $1,691.07                                 $1,691.07        Md. Code Ann., Cts. & Jud.
     1594                                                                                                                         Proc. § 11-504(b)(5)
     Line from Schedule A/B: 17.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings: Savings Account: PNC                                       $598.01                                   $598.01        Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 17.2                                                                                                 Proc. § 11-504(b)(5)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Stock: Shore Bank Share 285 shares                                $2,850.00                                 $2,850.00        Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 18.1                                                                                                 Proc. § 11-504(b)(5)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Rathell Farm Equipment Comapany                                     $100.00                                   $100.00        Md. Code Ann., Cts. & Jud.
     Inc.                                                                                                                         Proc. § 11-504(f)(1)(i)(1)
     12681 Old Skipton Road                                                                100% of fair market value, up to
     Queen Anne, MD 21657                                                                  any applicable statutory limit
     Dissolved
     100 % ownership
     Line from Schedule A/B: 19.1

     Rathell Sales and Service LLC                                   $180,000.00                                                  Md. Code Ann., Cts. & Jud.
     8338 Elliot Road                                                                                                             Proc. § 11-504(f)(1)(i)(1)
     Suite 2                                                                               100% of fair market value, up to
     Easton, MD 21601                                                                      any applicable statutory limit
     100 % ownership
     Line from Schedule A/B: 19.2

     IRA: Retirement: 1880 BANK IRA                                    $2,369.02                                 $2,369.02        Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 21.1                                                                                                 Proc. § 11-504(h)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k): Retirement: ADP 401K                                     $80,102.99                               $80,102.99         Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 21.2                                                                                                 Proc. § 11-504(h)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                       Case 19-15056                   Doc 23         Filed 05/09/19            Page 13 of 48
 Debtor 1    Jeffrey Douglas Rathell, SR                                                                 Case number (if known)     19-15056
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     401(k): Retirement: AXA EQUI-VEST                               $121,297.09                              $121,297.09         Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 21.3                                                                                                 Proc. § 11-504(h)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                          Case 19-15056                   Doc 23            Filed 05/09/19          Page 14 of 48
 Fill in this information to identify your case:

 Debtor 1                   Jeffrey Douglas Rathell, SR
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number           19-15056
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     1880 BANK                                Describe the property that secures the claim:               $217,000.00               $374,450.00                     $0.00
         Creditor's Name                          29432 Buckingham Drive Cordova,
                                                  MD 21625
                                                  Residence: HOME
                                                  As of the date you file, the claim is: Check all that
         304 HIGH STREET                          apply.
         CAMBRIDGE, MD 21613                          Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred          07/19/2018                Last 4 digits of account number        3581




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                                          Case 19-15056                    Doc 23              Filed 05/09/19            Page 15 of 48

 Debtor 1 Jeffrey Douglas Rathell, SR                                                                         Case number (if known)   19-15056
               First Name                  Middle Name                      Last Name


 2.2     1880 BANK                                  Describe the property that secures the claim:                    $10,300.00         $105,000.00             $0.00
         Creditor's Name                            29777 Skipton Cordova Road
                                                    Cordova, MD 21625
                                                    1 acre of land with trailer and shed
                                                    (rental property)
                                                    As of the date you file, the claim is: Check all that
         304 HIGH STREET                            apply.
         CAMBRIDGE, MD 21613                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          04/10/2014                  Last 4 digits of account number         1476

 2.3     1880 BANK                                  Describe the property that secures the claim:                   $437,994.49         $374,450.00    $280,544.49
         Creditor's Name                            29432 Buckingham Drive Cordova,
                                                    MD 21625
                                                    Residence: HOME
                                                    As of the date you file, the claim is: Check all that
         304 HIGH STREET                            apply.
         CAMBRIDGE, MD 21613                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number         2145

 2.4     1880 BANK                                  Describe the property that secures the claim:                   $437,994.49         $105,000.00    $343,294.49
         Creditor's Name                            29777 Skipton Cordova Road
                                                    Cordova, MD 21625
                                                    1 acre of land with trailer and shed
                                                    (rental property)
                                                    As of the date you file, the claim is: Check all that
         304 HIGH STREET                            apply.
         CAMBRIDGE, MD 21613                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                          Case 19-15056                    Doc 23              Filed 05/09/19            Page 16 of 48

 Debtor 1 Jeffrey Douglas Rathell, SR                                                                         Case number (if known)        19-15056
               First Name                  Middle Name                      Last Name


 2.5     Queenstown Bank                            Describe the property that secures the claim:                   $258,000.00                $180,000.00          $78,000.00
         Creditor's Name                            Rathell Sales and Service LLC
                                                    8338 Elliot Road and Rathell Farm
                                                    Equipment Company Inc.
                                                    Suite 2
                                                    Easton, MD 21601
                                                    100 % ownership
                                                    As of the date you file, the claim is: Check all that
         PO Box 120                                 apply.
         Queenstown, MD 21658                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number


 2.6     Roland Karbaum                             Describe the property that secures the claim:                    $74,743.00                $180,000.00          $74,743.00
         Creditor's Name                            Rathell Sales and Service LLC
                                                    8338 Elliot Road
                                                    Suite 2
                                                    Easton, MD 21601
                                                    100 % ownership
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 238                               apply.
         Church Hill, MD 21623                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                                 $1,436,031.98
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                $1,436,031.98

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.3
          Douglas Walker
          100 N West Street                                                                           Last 4 digits of account number
          Easton, MD 21601




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                                       Case 19-15056                 Doc 23      Filed 05/09/19          Page 17 of 48

 Debtor 1 Jeffrey Douglas Rathell, SR                                                       Case number (if known)          19-15056
              First Name                Middle Name                  Last Name



        Name, Number, Street, City, State & Zip Code                                  On which line in Part 1 did you enter the creditor?   2.1
        MDSW
        Doug Walker                                                                   Last 4 digits of account number
        100 N Street
        Easton, MD 21601




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                         Case 19-15056                    Doc 23           Filed 05/09/19                Page 18 of 48
 Fill in this information to identify your case:

 Debtor 1                   Jeffrey Douglas Rathell, SR
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number            19-15056
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.
 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          A&IPR Products                                          Last 4 digits of account number                                                                     $6,726.48
              Nonpriority Creditor's Name
              Network Place                                           When was the debt incurred?
              Chicago, IL 60673
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   Trade debt




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              27570                                                Best Case Bankruptcy
                                       Case 19-15056                   Doc 23            Filed 05/09/19              Page 19 of 48
 Debtor 1 Jeffrey Douglas Rathell, SR                                                                    Case number (if known)         19-15056

          ADVANCED SHREDDING
 4.2      TECHNOLOGIES                                               Last 4 digits of account number       0218                                               $380.14
          Nonpriority Creditor's Name
          5321 RAFE BANKS DRIVE                                      When was the debt incurred?
          Flowery Branch, GA 30542
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


          AGEZXP AG EXPRESS
 4.3      ELECTRONICS                                                Last 4 digits of account number                                                          $112.71
          Nonpriority Creditor's Name
          6280 NE 14TH ST                                            When was the debt incurred?
          PO BOX 753
          Des Moines, IA 50303
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.4      ALBAN TRACTOR CO. INC.                                     Last 4 digits of account number                                                        $1,328.00
          Nonpriority Creditor's Name
          PO BOX 64251                                               When was the debt incurred?
          Dallas, TX 75284
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-15056                   Doc 23            Filed 05/09/19              Page 20 of 48
 Debtor 1 Jeffrey Douglas Rathell, SR                                                                    Case number (if known)         19-15056

 4.5      AMERICAN FARM PUBLICATIONS                                 Last 4 digits of account number                                                          $437.00
          Nonpriority Creditor's Name
          7913 INDUSTRIAL PARK RD                                    When was the debt incurred?
          PO BOX 2026
          Easton, MD 21601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.6      AMTC AMERICAN MESSAGING                                    Last 4 digits of account number                                                          $340.17
          Nonpriority Creditor's Name
          PO BOX 5749                                                When was the debt incurred?
          Carol Stream, IL 60197
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.7      APG MEDIA OF CHESAPEAKE LLC                                Last 4 digits of account number       4093                                             $1,660.65
          Nonpriority Creditor's Name
          P.O. BOX 600                                               When was the debt incurred?
          Easton, MD 21601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-15056                   Doc 23            Filed 05/09/19              Page 21 of 48
 Debtor 1 Jeffrey Douglas Rathell, SR                                                                    Case number (if known)         19-15056

          ARMISTEAD, GRISWOLD, LEE &
 4.8      RUST                                                       Last 4 digits of account number                                                      $13,987.05
          Nonpriority Creditor's Name
          114 BAY STREET                                             When was the debt incurred?
          BUILDING C
          Easton, MD 21601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.9      ATI CORPORATION                                            Last 4 digits of account number       6103                                               $318.00
          Nonpriority Creditor's Name
          250 EARLAND DRIVE                                          When was the debt incurred?
          PO BOX 371801
          New Holland, PA 17557
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.1
 0        ATLANTIC BROADBAND                                         Last 4 digits of account number                                                            $93.20
          Nonpriority Creditor's Name
          PO BOX 371801                                              When was the debt incurred?           8335300140010391
          Pittsburgh, PA 15250
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-15056                   Doc 23            Filed 05/09/19              Page 22 of 48
 Debtor 1 Jeffrey Douglas Rathell, SR                                                                    Case number (if known)         19-15056

 4.1
 1        ATLANTIC FIRE AND SAFETY                                   Last 4 digits of account number       9288                                               $234.00
          Nonpriority Creditor's Name
          P.O. BOX 295                                               When was the debt incurred?
          Cordova, MD 21625
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.1      ATSLO ATS LOGISTICS/SUREWAY
 2        TRANS                                                      Last 4 digits of account number                                                          $634.38
          Nonpriority Creditor's Name
          LBX 7130                                                   When was the debt incurred?
          PO BOX 1450
          Minneapolis, MN 55485
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.1
 3        AVAYA INC                                                  Last 4 digits of account number                                                      $11,034.90
          Nonpriority Creditor's Name
          PO BOX 5125                                                When was the debt incurred?
          Carol Stream, IL 60197
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-15056                   Doc 23            Filed 05/09/19              Page 23 of 48
 Debtor 1 Jeffrey Douglas Rathell, SR                                                                    Case number (if known)         19-15056

 4.1
 4        BENCO POLY FILM INC                                        Last 4 digits of account number                                                      $14,919.39
          Nonpriority Creditor's Name
          161 STONE QUARRY ROAD                                      When was the debt incurred?
          Leola, PA 17540
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.1
 5        BJ'S MASTER CARD                                           Last 4 digits of account number       6706                                           $20,208.10
          Nonpriority Creditor's Name
          P.O. BOX183003                                             When was the debt incurred?
          COLUMBUS, OH 43218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.1
 6        C.M. JOHNS FURNITURE MOVERS                                Last 4 digits of account number                                                        $2,405.00
          Nonpriority Creditor's Name
          211 PROSPECT AVE                                           When was the debt incurred?
          Easton, MD 21601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-15056                   Doc 23            Filed 05/09/19              Page 24 of 48
 Debtor 1 Jeffrey Douglas Rathell, SR                                                                    Case number (if known)         19-15056

 4.1
 7        CAPITAL ONE                                                Last 4 digits of account number       5686                                           $29,545.62
          Nonpriority Creditor's Name
          P.O. BOX 71083                                             When was the debt incurred?
          Charlotte, NC 28272
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.1
 8        CHARLES RATHELL, III                                       Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          305 EAST DOVER STREET                                      When was the debt incurred?
          Easton, MD 21601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.1
 9        Chase SW                                                   Last 4 digits of account number       3482                                           $45,536.55
          Nonpriority Creditor's Name
          P.O. Box 1423                                              When was the debt incurred?           04/1/2001
          Charlotte, NC 28201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-15056                   Doc 23            Filed 05/09/19              Page 25 of 48
 Debtor 1 Jeffrey Douglas Rathell, SR                                                                    Case number (if known)         19-15056

 4.2
 0        CHN Capital                                                Last 4 digits of account number                                                     $516,166.00
          Nonpriority Creditor's Name
          5729 Washington Avenue                                     When was the debt incurred?
          Racine, WI 53406
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.2
 1        CONSTANCE M. RATHELL                                       Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          305 EAST DOVER STREET                                      When was the debt incurred?
          Easton, MD 21601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.2      DE LAGE LANDEN FINANCIAL
 2        SERVICE                                                    Last 4 digits of account number                                                      $11,017.40
          Nonpriority Creditor's Name
          PO BOX 24621475                                            When was the debt incurred?
          Philadelphia, PA 19101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-15056                   Doc 23            Filed 05/09/19              Page 26 of 48
 Debtor 1 Jeffrey Douglas Rathell, SR                                                                    Case number (if known)         19-15056

 4.2
 3        E-ZTRAIL INC                                               Last 4 digits of account number                                                        $6,686.00
          Nonpriority Creditor's Name
          HIGHWAY 133 EAST                                           When was the debt incurred?
          PO BOX 168
          Arthur, IL 61911
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.2
 4        EAST COAST STORAGE                                         Last 4 digits of account number                                                          $356.00
          Nonpriority Creditor's Name
          848 HIGH STREET                                            When was the debt incurred?
          Chestertown, MD 21620
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.2
 5        FAE USA INC                                                Last 4 digits of account number                                                          $380.00
          Nonpriority Creditor's Name
          5321 RAFE BANKS DRIVE                                      When was the debt incurred?
          Flowery Branch, GA 30542
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-15056                   Doc 23            Filed 05/09/19              Page 27 of 48
 Debtor 1 Jeffrey Douglas Rathell, SR                                                                    Case number (if known)         19-15056

 4.2      FERGUSON MANUFACTURING CO
 6        INC                                                        Last 4 digits of account number                                                          $130.00
          Nonpriority Creditor's Name
          PO BOX 1098                                                When was the debt incurred?
          Suffolk, VA 23439
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.2
 7        FOREVER MEDIA OF MD                                        Last 4 digits of account number                                                        $2,215.00
          Nonpriority Creditor's Name
          306 PORT STREET                                            When was the debt incurred?
          Easton, MD 21601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.2
 8        FRANK WINNE & SONS INC                                     Last 4 digits of account number       0529                                             $5,487.91
          Nonpriority Creditor's Name
          521 FELLOWSHIP ROAD                                        When was the debt incurred?
          SUITE 115
          Mount Laurel, NJ 08054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-15056                   Doc 23            Filed 05/09/19              Page 28 of 48
 Debtor 1 Jeffrey Douglas Rathell, SR                                                                    Case number (if known)         19-15056

 4.2
 9        HOELSCHER INC                                              Last 4 digits of account number                                                      $13,922.00
          Nonpriority Creditor's Name
          PO BOX 925                                                 When was the debt incurred?
          1046 NE FRONT STREET
          Milford, DE 19963
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.3
 0        Jacob and Barney                                           Last 4 digits of account number       1035                                          $130,094.36
          Nonpriority Creditor's Name
          295 BAY STREET                                             When was the debt incurred?
          #8
          EASTON, MD 21601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         ON GOING LITIGATION WITH RATHELL
                                                                                         FARM EQUIPMENT AND THE RATHELL
              Yes                                                       Other. Specify   FAMILY - TRADE DEBT


 4.3
 1        JEFFREY HUTCHISON HAULING                                  Last 4 digits of account number                                                          $621.00
          Nonpriority Creditor's Name
          10694 LONGWOOD ROAD                                        When was the debt incurred?
          Easton, MD 21601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-15056                   Doc 23            Filed 05/09/19              Page 29 of 48
 Debtor 1 Jeffrey Douglas Rathell, SR                                                                    Case number (if known)         19-15056

 4.3
 2        JOHN DEER FINANCIAL                                        Last 4 digits of account number                                                        $4,148.00
          Nonpriority Creditor's Name
          PO BOX 4450                                                When was the debt incurred?
          Carol Stream, IL 60197
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.3
 3        K & K TIRES INC                                            Last 4 digits of account number                                                          $578.00
          Nonpriority Creditor's Name
          816 OREGON AVE                                             When was the debt incurred?
          Linthicum Heights, MD 21090
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.3
 4        K & N TIRES                                                Last 4 digits of account number                                                          $981.00
          Nonpriority Creditor's Name
          230 N WASHINGTON STREET                                    When was the debt incurred?
          Easton, MD 21601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-15056                   Doc 23            Filed 05/09/19              Page 30 of 48
 Debtor 1 Jeffrey Douglas Rathell, SR                                                                    Case number (if known)         19-15056

 4.3
 5        KUNKS AUTO PLUS EASTON                                     Last 4 digits of account number                                                            $35.00
          Nonpriority Creditor's Name
          PO BOX 417609                                              When was the debt incurred?
          Boston, MA 02241
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.3
 6        MESSICK'S                                                  Last 4 digits of account number       6759                                           $81,972.64
          Nonpriority Creditor's Name
          187 MERTS DRIVE                                            When was the debt incurred?
          Elizabethtown, PA 17022
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.3                                                                                                       0342,0723,0
 7        MOTRIM INC                                                 Last 4 digits of account number       719,0650                                         $3,208.00
          Nonpriority Creditor's Name
          PO BOX 850                                                 When was the debt incurred?
          Cambridge, OH 43725
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-15056                   Doc 23            Filed 05/09/19              Page 31 of 48
 Debtor 1 Jeffrey Douglas Rathell, SR                                                                    Case number (if known)         19-15056

 4.3
 8        NICHOLAS TILLAGE TOOLS INC                                 Last 4 digits of account number                                                        $1,747.00
          Nonpriority Creditor's Name
          312 HEREFORD AVE                                           When was the debt incurred?
          Sterling, CO 80751
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.3
 9        PITNEY BOWES                                               Last 4 digits of account number                                                        $1,776.66
          Nonpriority Creditor's Name
          PURCHASE POWER                                             When was the debt incurred?
          PO BOX 371874
          Pittsburgh, PA 15250
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.4
 0        PRODUCTIVITY PLUS ACCOUNT                                  Last 4 digits of account number                                                      $14,614.33
          Nonpriority Creditor's Name
          PO BOX 78004                                               When was the debt incurred?
          Phoenix, AZ 85062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-15056                   Doc 23            Filed 05/09/19              Page 32 of 48
 Debtor 1 Jeffrey Douglas Rathell, SR                                                                    Case number (if known)         19-15056

 4.4
 1        QUINCY TRACTOR                                             Last 4 digits of account number       3492                                             $7,900.00
          Nonpriority Creditor's Name
          2507 SPRING LAKE ROAD                                      When was the debt incurred?
          Quincy, IL 62305
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.4
 2        TEAM TIRE SERVICES, LTD                                    Last 4 digits of account number                                                          $131.00
          Nonpriority Creditor's Name
          8684 MITCHELL ROAD                                         When was the debt incurred?
          Denton, MD 21629
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.4
 3        TEZLA GROUP                                                Last 4 digits of account number                                                        $1,793.00
          Nonpriority Creditor's Name
          2000 NORTHWOOD DRIVE                                       When was the debt incurred?
          Salisbury, MD 21801
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-15056                   Doc 23            Filed 05/09/19              Page 33 of 48
 Debtor 1 Jeffrey Douglas Rathell, SR                                                                    Case number (if known)         19-15056

 4.4
 4        TRAN SERVICES                                              Last 4 digits of account number       9487                                               $144.00
          Nonpriority Creditor's Name
          PO BOX 898                                                 When was the debt incurred?
          Milford, DE 19963
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.4
 5        TRIMBLE NAVIGATION LTD                                     Last 4 digits of account number                                                        $4,770.00
          Nonpriority Creditor's Name
          PO BOX 203558                                              When was the debt incurred?
          Dallas, TX 75320
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt


 4.4
 6        WEAVERS COMPACT TRACTOR                                    Last 4 digits of account number                                                          $337.00
          Nonpriority Creditor's Name
          22 FISH HATCHERY ROAD                                      When was the debt incurred?
          Shippensburg, PA 17257
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-15056                     Doc 23           Filed 05/09/19              Page 34 of 48
 Debtor 1 Jeffrey Douglas Rathell, SR                                                                    Case number (if known)          19-15056

 4.4       WILSON TRANSPORTATION
 7         SERVICES                                                  Last 4 digits of account number                                                                     $33.79
           Nonpriority Creditor's Name
           9717 LEEDS LANDING ROAD                                   When was the debt incurred?
           Easton, MD 21601
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Trade debt

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 McCarthy, Burgess & Wolff                                     Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 26000 Cannon Road                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Bedford, OH 44146
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                  961,146.43

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  961,146.43




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 17 of 17
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                                         Case 19-15056                      Doc 23     Filed 05/09/19        Page 35 of 48
 Fill in this information to identify your case:

 Debtor 1                  Jeffrey Douglas Rathell, SR
                           First Name                         Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name                Last Name


 United States Bankruptcy Court for the:               DISTRICT OF MARYLAND

 Case number           19-15056
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                        State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                          Case 19-15056                        Doc 23     Filed 05/09/19      Page 36 of 48
 Fill in this information to identify your case:

 Debtor 1                   Jeffrey Douglas Rathell, SR
                            First Name                           Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF MARYLAND

 Case number           19-15056
 (if known)                                                                                                                            Check if this is an
                                                                                                                                       amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                             12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                     Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                              Check all schedules that apply:


    3.1         CHARLES R RATHELL III                                                                         Schedule D, line   2.3
                305 EAST DOVER STREET                                                                         Schedule E/F, line
                Easton, MD 21601
                                                                                                              Schedule G
                                                                                                            1880 BANK



    3.2         CONSTANCE M. RATHELL                                                                          Schedule D, line   2.3
                C/O CHARLES R. RATHELL, III                                                                   Schedule E/F, line
                305 EAST DOVER STREET
                                                                                                              Schedule G
                Easton, MD 21601
                                                                                                            1880 BANK



    3.3         Rathell Farm Equipment                                                                        Schedule D, line
                12682 Old Skipton Road                                                                        Schedule E/F, line    4.1
                Cordova, MD 21625
                                                                                                              Schedule G
                                                                                                            A&IPR Products




Official Form 106H                                                                      Schedule H: Your Codebtors                                  Page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                       Case 19-15056                 Doc 23     Filed 05/09/19       Page 37 of 48

 Debtor 1 Jeffrey Douglas Rathell, SR                                                        Case number (if known)   19-15056


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.4      Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.3
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  AGEZXP AG EXPRESS ELECTRONICS



    3.5      Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.4
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  ALBAN TRACTOR CO. INC.



    3.6      Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.5
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  AMERICAN FARM PUBLICATIONS



    3.7      Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.6
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  AMTC AMERICAN MESSAGING



    3.8      Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.7
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  APG MEDIA OF CHESAPEAKE LLC



    3.9      Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.8
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  ARMISTEAD, GRISWOLD, LEE & RUST



    3.10     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line      4.9
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  ATI CORPORATION



    3.11     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.11
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  ATLANTIC FIRE AND SAFETY




Official Form 106H                                                            Schedule H: Your Codebtors                                Page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                       Case 19-15056                 Doc 23     Filed 05/09/19       Page 38 of 48

 Debtor 1 Jeffrey Douglas Rathell, SR                                                        Case number (if known)   19-15056


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.12     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.12
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  ATSLO ATS LOGISTICS/SUREWAY TRANS



    3.13     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line      4.13
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  AVAYA INC



    3.14     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.14
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  BENCO POLY FILM INC



    3.15     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.16
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  C.M. JOHNS FURNITURE MOVERS



    3.16     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.22
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  DE LAGE LANDEN FINANCIAL SERVICE



    3.17     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.24
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  EAST COAST STORAGE



    3.18     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line      4.23
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  E-ZTRAIL INC



    3.19     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line      4.25
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  FAE USA INC




Official Form 106H                                                            Schedule H: Your Codebtors                                Page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                       Case 19-15056                 Doc 23     Filed 05/09/19       Page 39 of 48

 Debtor 1 Jeffrey Douglas Rathell, SR                                                        Case number (if known)   19-15056


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.20     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.26
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  FERGUSON MANUFACTURING CO INC



    3.21     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.27
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  FOREVER MEDIA OF MD



    3.22     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line      4.29
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  HOELSCHER INC



    3.23     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.31
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  JEFFREY HUTCHISON HAULING



    3.24     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.32
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  JOHN DEER FINANCIAL



    3.25     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line      4.33
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  K & K TIRES INC



    3.26     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line      4.34
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  K & N TIRES



    3.27     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.35
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  KUNKS AUTO PLUS EASTON




Official Form 106H                                                            Schedule H: Your Codebtors                                Page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                       Case 19-15056                 Doc 23     Filed 05/09/19       Page 40 of 48

 Debtor 1 Jeffrey Douglas Rathell, SR                                                        Case number (if known)   19-15056


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.28     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line      4.36
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  MESSICK'S



    3.29     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line      4.37
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  MOTRIM INC



    3.30     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.38
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  NICHOLAS TILLAGE TOOLS INC



    3.31     Rathell Farm Equipment                                                                  Schedule D, line
             12682 Old Skipton Road                                                                  Schedule E/F, line     4.39
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  PITNEY BOWES



    3.32     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.40
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  PRODUCTIVITY PLUS ACCOUNT



    3.33     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.42
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  TEAM TIRE SERVICES, LTD



    3.34     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line      4.43
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  TEZLA GROUP



    3.35     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line      4.44
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  TRAN SERVICES




Official Form 106H                                                            Schedule H: Your Codebtors                                Page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                       Case 19-15056                 Doc 23     Filed 05/09/19       Page 41 of 48

 Debtor 1 Jeffrey Douglas Rathell, SR                                                        Case number (if known)   19-15056


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.36     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.45
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  TRIMBLE NAVIGATION LTD



    3.37     Rathell Farm Equipment                                                                Schedule D, line
             12682 Old Skipton Road                                                                Schedule E/F, line 4.46
             Cordova, MD 21625
                                                                                                   Schedule G
                                                                                                  WEAVERS COMPACT TRACTOR



    3.38     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.47
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  WILSON TRANSPORTATION SERVICES



    3.39     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.28
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  FRANK WINNE & SONS INC



    3.40     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.2
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  ADVANCED SHREDDING TECHNOLOGIES



    3.41     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line      4.41
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  QUINCY TRACTOR



    3.42     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line 4.10
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  ATLANTIC BROADBAND



    3.43     Rathell Farm Equipment                                                                 Schedule D, line
             12682 Old Skipton Road                                                                 Schedule E/F, line      4.20
             Cordova, MD 21625
                                                                                                    Schedule G
                                                                                                  CHN Capital




Official Form 106H                                                            Schedule H: Your Codebtors                                Page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                       Case 19-15056                 Doc 23     Filed 05/09/19       Page 42 of 48

 Debtor 1 Jeffrey Douglas Rathell, SR                                                        Case number (if known)   19-15056


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.44     Rathell Sales and Services                                                             Schedule D, line   2.6
             8338 Elliott Road                                                                      Schedule E/F, line
             Easton, MD 21601
                                                                                                    Schedule G
                                                                                                  Roland Karbaum



    3.45     Rathell Sales and Services                                                             Schedule D, line   2.5
             8338 Elliott Road                                                                      Schedule E/F, line
             Easton, MD 21601
                                                                                                    Schedule G
                                                                                                  Queenstown Bank



    3.46     The Residuary Trust                                                                    Schedule D, line   2.3
             U/W of Charles Rathell, Jr                                                             Schedule E/F, line
             Charles Rathell, III Trustee
                                                                                                    Schedule G
             501 Dutchman Lane Apt 261
                                                                                                  1880 BANK
             Easton, MD 21601




Official Form 106H                                                            Schedule H: Your Codebtors                                Page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                     Case 19-15056          Doc 23        Filed 05/09/19              Page 43 of 48



Fill in this information to identify your case:

Debtor 1                      Jeffrey Douglas Rathell, SR

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF MARYLAND

Case number               19-15056                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status*
                                                                      Not employed                                Not employed
       information about additional
       employers.
                                             Occupation            Member
       Include part-time, seasonal, or
       self-employed work.                                         Rathell Sales and Services,
                                             Employer's name       LLC
       Occupation may include student
       or homemaker, if it applies.          Employer's address
                                                                   8330 Elliott Road
                                                                   Easton, MD 21601

                                             How long employed there?         1 year
                                                                              *See Attachment for Additional Employment Information

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         6,933.00        $             N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      6,933.00               $      N/A




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
                               Case 19-15056               Doc 23        Filed 05/09/19                  Page 44 of 48


Debtor 1   Jeffrey Douglas Rathell, SR                                                           Case number (if known)    19-15056


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $       6,933.00      $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $       2,237.34      $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $           0.00      $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $       1,038.44      $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $           0.00      $               N/A
     5e.    Insurance                                                                     5e.        $          32.54      $               N/A
     5f.    Domestic support obligations                                                  5f.        $           0.00      $               N/A
     5g.    Union dues                                                                    5g.        $           0.00      $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $           0.00 +    $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $           3,308.32      $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $           3,624.68      $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $         550.00      $               N/A
     8b. Interest and dividends                                                           8b.        $          22.80      $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00   $               N/A
     8e. Social Security                                                                  8e.        $              0.00   $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $               N/A
     8g. Pension or retirement income                                                     8g. $                     0.00   $               N/A
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $               N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $             572.80      $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $               4,197.48 + $          N/A = $          4,197.48
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                 0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $         4,197.48
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                    page 2
                            Case 19-15056        Doc 23     Filed 05/09/19          Page 45 of 48


Debtor 1   Jeffrey Douglas Rathell, SR                                         Case number (if known)   19-15056


                                                 Official Form B 6I
                                 Attachment for Additional Employment Information

Debtor
Occupation             Owner
Name of Employer       Rathell Sales & Service LLC
How long employed      30 Years, 0 Months
Address of Employer    8338 ELLIOTT RD
                       EASTON, MD 21601
Debtor
Occupation             Director
Name of Employer       Choptank Electric
How long employed      21 Years, 0 Months
Address of Employer    10384 River Road
                       Denton, MD 21629
Debtor
Occupation             DIRECTOR
Name of Employer       AERO
How long employed      3 Years, 0 Months
Address of Employer    230 LINCOLN WAY EAST
                       NEW OXFORD, PA 17350




Official Form 106I                                        Schedule I: Your Income                                  page 3
                                   Case 19-15056                Doc 23             Filed 05/09/19          Page 46 of 48



Fill in this information to identify your case:

Debtor 1                 Jeffrey Douglas Rathell, SR                                                        Check if this is:
                                                                                                                An amended filing
Debtor 2                                                                                                        A supplement showing postpetition chapter
(Spouse, if filing)                                                                                             13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF MARYLAND                                                        MM / DD / YYYY

Case number           19-15056
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for    Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............     Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                                                                                      Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                           4. $                            1,258.83

      If not included in line 4:

      4a. Real estate taxes                                                                                4a.    $                           115.00
      4b. Property, homeowner’s, or renter’s insurance                                                     4b.    $                           133.00
      4c. Home maintenance, repair, and upkeep expenses                                                    4c.    $                           210.00
      4d. Homeowner’s association or condominium dues                                                      4d.    $                            25.00
5.    Additional mortgage payments for your residence, such as home equity loans                            5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
                                 Case 19-15056                 Doc 23           Filed 05/09/19              Page 47 of 48


Debtor 1     Jeffrey Douglas Rathell, SR                                                               Case number (if known)      19-15056

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 350.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  50.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 401.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                680.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                250.00
10.   Personal care products and services                                                    10. $                                                 150.00
11.   Medical and dental expenses                                                            11. $                                                 150.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 350.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 220.00
14.   Charitable contributions and religious donations                                       14. $                                                 100.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                  290.00
      15b. Health insurance                                                                15b. $                                                  214.00
      15c. Vehicle insurance                                                               15c. $                                                   31.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                    0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify: Timeshare                                                       17c. $                                                   49.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                  300.00
      20b. Real estate taxes                                                               20b. $                                                   60.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                   48.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                  150.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    STAR DEMOCRAT                                                       21. +$                                                 10.00
      LEGAL FEES AND ACCOUNTANTS                                                                  +$                                               300.00
      MISC AND EMERGENCY                                                                          +$                                               250.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       6,144.83
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       6,144.83
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               4,197.48
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              6,144.83

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             -1,947.35

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                                          Case 19-15056                   Doc 23   Filed 05/09/19         Page 48 of 48




 Fill in this information to identify your case:

 Debtor 1                    Jeffrey Douglas Rathell, SR
                             First Name                     Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number              19-15056
 (if known)                                                                                                                            Check if this is an
                                                                                                                                       amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                           12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                              Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                 Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Jeffrey Douglas Rathell, SR                                            X
              Jeffrey Douglas Rathell, SR                                                Signature of Debtor 2
              Signature of Debtor 1

              Date       May 9, 2019                                                     Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
